Citation Nr: 1037963	
Decision Date: 10/07/10    Archive Date: 10/15/10

DOCKET NO.  09-21 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUES

1.  Entitlement to status post loss of consciousness, to include 
as due to an undiagnosed illness.

2.  Entitlement to an initial rating in excess of 30 percent for 
service connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran, Wife of Veteran



ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel


INTRODUCTION

The Veteran had active duty service from December 2003 to March 
2005.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from June 2008 and August 2008 rating decisions by a 
Regional Office (RO) of the Department of Veterans Affairs (VA).  
The Veteran was afforded a May 2010 videoconference Board hearing 
before the undersigned Veterans Law Judge.  The hearing 
transcript is associated with the record.


FINDINGS OF FACT

1.  The loss of consciousness episode has not been shown to be 
productive of a residual disability for which the Veteran is not 
presently in receipt of service connection.  

2.  The loss of consciousness episode alone cannot be considered 
to result in a post-service disability manifesting to a degree of 
10 percent or more.  

3.  The Veteran's PTSD has resulted in difficulty in 
understanding complex commands; impaired judgment; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.






CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection for 
status post loss of consciousness, to include as due to an 
undiagnosed illness, are not met.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 
3.317, 4.20, 4.124(a) (2009).

2.  The criteria for an initial 50 percent disability evaluation 
for PTSD have been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(b)(1), 4.7, 4.130, Diagnostic Code 9411 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service connection for status post loss of consciousness, to 
include as due to an undiagnosed illness

Laws and Regulations

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Service connection 
requires competent evidence showing: (1) the existence of a 
present disability; (2) in-service incurrence or aggravation of a 
disease or injury; and (3) a causal relationship between the 
present disability and the disease or injury incurred or 
aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 
1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 
(1995).  The current disability requirement is also satisfied 
when a claimant has a disability at the time of filing the claim 
or during the pendency of that claim, even if no disability is 
present at the time of the adjudication.  McLain v. Nicholson, 21 
Vet. App. 319 (2007).

For the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish chronicity 
at the time.  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required to 
support the claim. 38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge when 
all of the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection may also be established for a Persian Gulf 
Veteran who exhibits objective indications of a qualifying 
chronic disability that became manifest during active military, 
naval, or air service in the Southwest Asia Theater of operations 
during the Persian Gulf War, or to a degree of 10 percent or more 
not later than December 31, 2011.  38 U.S.C.A. § 1117(a)(1) (West 
2002); 38 C.F.R. § 3.317(a) (2009).

A "Persian Gulf Veteran" is one who served in the Southwest Asia 
Theater of operations during the Persian Gulf War.  See 38 C.F.R. 
§ 3.317 (2008).  The Veteran qualifies as a Persian Gulf Veteran 
as his service records show deployment to Southwest Asia as part 
of Iraqi Freedom.   

A "qualifying chronic disability" includes: (A) an undiagnosed 
illness, (B) the following medically unexplained chronic multi 
symptom illnesses: chronic fatigue syndrome, fibromyalgia, and 
irritable bowel syndrome, as well as any other illness that the 
Secretary of VA determines is a medically unexplained chronic 
multi- symptom illness; or (C) any diagnosed illness that the 
Secretary determines, in regulations, warrants a presumption of 
service connection.  38 U.S.C.A. §1117(a)(2) (West 2002); 38 
C.F.R. § 3.317(a)(2)(i) (2009).

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence perceptible 
to an examining physician, and other, non-medical indicators that 
are capable of independent verification.  Disabilities that have 
existed for 6 months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 6-month 
period will be considered chronic. Signs or symptoms which may be 
manifestations of undiagnosed illness or medically unexplained 
chronic multisymptom illness include, but are not limited to: (1) 
fatigue; (2) signs or symptoms involving skin; (3) headache; (4) 
muscle pain; (5) joint pain; (6) neurologic signs and symptoms; 
(7) neuropsychological signs or symptoms; (8) signs or symptoms 
involving the respiratory system (upper or lower); (9) sleep 
disturbances; (10) gastrointestinal signs or symptoms; (11) 
cardiovascular signs or symptoms; (12) abnormal weight loss; (13) 
menstrual disorders.  38 C.F.R. § 3.317(a)(3)-(6) (2009).

Compensation may be paid under 38 C.F.R. § 3.317 for disability 
which cannot, based on the facts of the particular Veteran's 
case, be attributed to any known clinical diagnosis.  The fact 
that the signs or symptoms exhibited by the Veteran could 
conceivably be attributed to a known clinical diagnosis under 
other circumstances not presented in the particular Veteran's 
case does not preclude compensation under § 3.317.  VAOPGCPREC 8-
98.

Evidence

The Veteran underwent a period of loss of consciousness (LOC) 
that necessitated in-patient hospital treatment.  Private 
hospital records from December 2006 showed that the Veteran 
presented to the critical care unit in a decreased level of 
consciousness with decerebrate posturing and tremors and 
respiratory failure.  The Veteran's wife reported that he 
complained of general muscle ache and weakness for the past two 
days.  That morning, she observed he could not speak properly.  
Shortly later, he collapsed.  He was unable to speak, his eyes 
rolled back, and he frothed at the mouth.  The physicians ran 
numerous tests to determine the pathology.  The Veteran's 
discharge diagnosis was listed as "neurally mediated syncope."  
The physician described it as a seizure activity.  Extensive 
testing did not confirm the presence of any suspected disease.    

The Veteran underwent a VA undiagnosed illness examination in May 
2008.  The examiner reviewed the claims file.  He described the 
Veteran's in-patient medical testing as "very thorough" but it 
failed to identify an etiology.  After review of the record and 
present clinical examination, the examiner concurred that the 
syncope episode was not attributable to a known clinical 
diagnosis.     

At the May 2010 videoconference hearing, the Veteran described 
his symptoms leading to the episode.  He recalled waking up and 
feeling exhausted.  Shortly after, he became confused, suddenly 
collapsed and then woke up three days later in the hospital.  He 
noted that it was different than typical fainting; he had 
respiratory disorders and seizure type activity.  He asserted 
that while a LOC episode has not reoccurred, he does experience 
the same symptoms, such as muscle aches, leading up to the LOC.     

Analysis

The evidence shows the Veteran had a LOC episode following 
service that medical providers cannot attribute to a known 
disease despite extensive clinical testing.  The provisions for 
an undiagnosed illness require that the symptoms initially 
occurring after service become manifest to a degree of 10 percent 
or more by December 31, 2011.  38 C.F.R. § 3.317(a).  Thus, the 
pertinent issue is whether the LOC episode approximates the 
criteria for a 10 percent rating.  

The closest Diagnostic Code for LOC is Diagnostic Code 8911.  
38 C.F.R. §§ 4.20, 4.120, 4.121, 4.124a, Diagnostic Code 8911.  
It rates the symptoms in accordance with The General Rating 
Formula for Major and Minor Epileptic Seizures (General Formula).  
See id.  The General Formula provides a 10 percent rating for a 
confirmed diagnosis of epilepsy with a history of seizures.  See 
id.  The criteria for higher ratings are based upon the frequency 
of seizures.   

After careful consideration of the record, the Board finds that 
the LOC episode was not manifested to a degree of 10 percent or 
more.  The 10 percent rating criteria for Diagnostic Code 8914 
note a history of seizure being present.  See id.  The Board 
finds the mention of "history" in this Diagnostic Code to be 
instructive.  It indicates that the 10 percent rating criteria 
contemplate more than an isolated episode.  See id.  Further, the 
criteria for higher ratings contemplate multiple seizures.  See 
id.  As an isolated LOC incident, it does not approximate the 
criteria for a 10 percent rating under the most analogous rating 
code.  

The LOC episode has not produced any residual disability that is 
not presently service connected.  The Veteran asserts that his 
daily experiences, such as fatigue and muscle pain, are very 
similar to the experiences leading up to the LOC episode.  
The Board notes the Veteran is in receipt of service connection 
for chronic fatigue with arthralgias and myalgias under the 
provisions of 38 C.F.R. § 3.317.  See June 2008 RO decision.

The Board has also considered the U.S. Court of Appeals for 
Veterans Claims (Court) ruling in McLain, supra.  The Court ruled 
that a disability that was present at the time of the claim, but 
resolved during the pendency of the appeal, met the criteria for 
a current disability under 38 C.F.R. § 3.303.  In the instant 
case, the record does not show a residual disability present at 
the time of the claim in November 2007.  See id.    

After considering all applicable theories of entitlement, the 
record does not present a basis to grant this claim.  The claim 
for service connection for status post LOC to include as due to 
an undiagnosed illness is denied.  38 C.F.R. §§ 3.303, 3.317, 
4.20, 4.124(a).  

II. Initial rating in excess of 30 percent for service connected 
posttraumatic stress disorder (PTSD)

Laws and Regulations

Disability evaluations are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings based on 
the average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating. Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

Where, as in the instant case, the appeal arises from the 
original assignment of a disability evaluation following an award 
of service connection, the severity of the disability at issue is 
to be considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

In view of the number of atypical instances it is not expected, 
especially with the more fully described grades of disabilities, 
that all cases will show all the findings specified.  Findings 
sufficiently characteristic to identify the disease and the 
disability therefrom, and above all, coordination of rating with 
impairment of function will, however, be expected in all 
instances.  38 C.F.R. § 4.21.

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the Veteran's condition. Schafrath v. Derwinski, 1 
Vet. App. 589, 594 (1991).

PTSD is evaluated under 38 C.F.R. § 4.130, Diagnostic Code 9411.  
Under Diagnostic Code 9411, a 30 percent evaluation is assigned 
for occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks, (weekly or less often), 
chronic sleep impairment, mild memory loss (such as forgetting 
names, directions, recent events).

A 50 percent evaluation is to be assigned for occupational and 
social impairment with reduced reliability and productivity due 
to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short-and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of motivation 
and mood; difficulty in establishing and maintaining effective 
work and social relationships.

A 70 percent evaluation is assigned for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near- continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a worklike setting); inability to establish and maintain 
effective relationships.

The Global Assessment of Function (GAF) is a scale reflecting the 
"psychological, social, and occupational functioning in a 
hypothetical continuum of mental health-illness." American 
Psychiatric Association: DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS (DSM), 32 (4th ed.) (1994) (DSM IV); 38 C.F.R. 
§§ 4.125, 4.130 (2009).

GAF scores from 71 to 80 is indicative that, if symptoms are 
present, they are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family argument); no more that slight impairment in social, 
occupational, or school functioning (e.g., temporarily falling 
behind in school work).  Scores ranging between 61 and 70 reflect 
some mild symptoms (e.g., depressed mood and mild insomnia) or 
some difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), but 
generally functioning pretty well, and has some meaningful 
interpersonal relationships.  Scores ranging from 51 to 60 
reflect moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few friends, 
conflicts with peers or co- workers).  Scores ranging from 41 to 
50 reflect serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational or school functioning (e.g., 
no friends, unable to keep a job).  A GAF score of between 31 and 
40 contemplates some impairment in reality testing or 
communication (e.g., speech at times illogical, obscure, or 
irrelevant) or major impairment in several areas, such as work or 
school, family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable to 
work).  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).

Evidence

The Veteran's wife submitted an undated statement regarding the 
Veteran's PTSD symptoms.  When he returned from Iraq, she noticed 
that his affect was completely flat and he sought isolation.  
Also, crowds or shopping activities caused him to have anxiety 
attacks.  At the same time, the Veteran's manager submitted a 
statement that the Veteran used to be sociable with customers, 
but after deployment his social skills had noticeably 
deteriorated.  

The Veteran underwent a VA PTSD examination in August 2008.  
Presently, the Veteran took medication, but still had mood cycles 
where he became very depressed.  He also experienced 
irritability, anxiety, and hypervigilance.  Mental status 
examination showed that he was alert and orient to the 
examination.  Grooming was appropriate.  The examiner described 
the Veteran's concentration as adequate.  She noted his memory 
was intact.  However, the Veteran affirmed having auditory 
hallucinations while alone.  Also, he denied homicidal intent, 
but affirmed having internal rage if someone stood too close to 
him.  The examiner diagnosed PTSD and assigned a GAF score of 64.  
She commented that the Veteran's symptoms impact his occupational 
and social abilities. 

From February 2009 through April 2009, the Veteran visited a VA 
mental health clinic for treatment.  Among the symptoms 
described, the Veteran reported feelings of detachment from his 
family, anxiety, and depression.  

The Veteran and his wife testified at a May 2010 videoconference 
Board hearing.   He described his problems at work due to his 
mood disorders and memory difficulties.  He experienced daily 
anxiety attacks precipitated by any changes in his daily job 
duties.  Specifically, the Veteran noted problems completing 
tasks due to memory impairment and avoiding encounters with 
customers.  He also reported that his supervisor was a family 
friend who was very accommodating with his PTSD symptoms when he 
returned from service.  Outside of work, the Veteran's wife 
testified that he avoids any social activities.  

The Veteran's wife and his supervisor submitted June 2010 
statements accompanied by a waiver of review by the RO.  His wife 
reiterated that the Veteran continues to have a flat affect, 
persistent anxiety, and social isolative behavior.  The Veteran's 
manager observed that he was abnormally isolative at work, and 
she had complaints from customers perceiving his behavior as 
rude.  In determining work assignments, she took special care to 
accommodate the Veteran in light of his limitations.  

Analysis

The Veteran contends that evidence shows his PTSD symptoms 
approximating the criteria for a rating in excess of 30 percent.  
38 C.F.R. § 4.130, Diagnostic Code 9411.  The 50 percent rating 
criteria contemplate symptoms such as flattened affect, panic 
attacks occurring more than once a week, and difficulty in 
establishing and maintaining effective work and social 
relationships.  See id.  Pertinent evidence includes the 
Veteran's wife on several occasions describing the Veteran's 
affect as flat and detailing how other people could not ascertain 
his emotional state.  She also reported that the Veteran does not 
engage in any social activity and also described their 
relationship as strained due to his behavior following service.  
The Veteran's manager also reiterated his desire for social 
isolation and commented about how following service the Veteran 
could no longer interact with customers and came across as rude.  
At the Board hearing, the Veteran himself described having 
frequent anxiety attacks at work.  Also, he stated that his 
paranoid behavior affects his job performance.  He cited several 
instances of pulling his work truck over to let others pass him 
by due to his paranoia of having people following him on the 
road.  These noted PTSD symptoms constitute significant 
occupational and domestic impairment.  See id.

The Board notes the VA examiner indicated that the symptoms were 
of a more moderate severity by assigning a GAF score of 64.  
However at the examination, the Veteran affirmed having 
occasional auditory hallucinations and internal rage at others.  
Such symptoms indicate that the Veteran's PTSD approximates a 
greater severity.    

After careful consideration of the entire record, the Board finds 
the Veteran's PTSD symptoms, as noted above, more closely 
approximate the criteria for a 50 percent rating.  38 C.F.R. §§ 
4.7, 4.130, Diagnostic Code 9411.  The Board declines to assign a 
higher rating as the evidence does not indicate the Veteran's 
current PTSD symptoms approximate the criteria contemplated for 
ratings in excess of 50 percent; such as poor hygiene and 
substantial impairments in reality testing or communication 
skills.  See id.  

The record shows that the Veteran is presently employed.  Thus, 
the issue of entitlement to total disability based upon 
individual unemployability (TDIU) is not for present 
consideration.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

Finally, the Board has considered whether there is evidence 
showing that the Veteran's service-connected disability should be 
referred for assignment of an extraschedular rating.  The record 
does not show that this disability has markedly interfered with 
his employment status beyond that interference contemplated by 
the assigned rating, and there is also no indication that this 
disability has necessitated frequent, or indeed any, periods of 
hospitalization during the pendency of this appeal.  In the 
absence of an unusual disability picture such as one involving 
marked interference with employment or frequent hospitalization, 
the Board is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1), which 
concern the assignment of extra-schedular evaluations in 
"exceptional" cases.  See Thun v. Peake, 22 Vet. App. 111 
(2008).  

III. Duty to Notify and Assist

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) 
(concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a 
complete or substantially complete application for benefits, VA 
is required to notify the claimant and his or her representative, 
if any, of any information, and any medical evidence or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. 
§ 3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and (3) 
that the claimant is expected to provide.  

In this case, notice fulfilling the requirements of 38 C.F.R. § 
3.159(b) was furnished to the Veteran in January 2008, September 
2008, and February 2009 letters.  The Board further notes these 
letters contained notice concerning how a disability rating and 
an effective date for the award of benefits are assigned in cases 
where service connection is warranted.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Although the September 2008 
and February 2009 letters were furnished following the initial RO 
decision, the appeal was subsequently readjudicated in a 
Statement of the Case and Supplemental Statement of the Case both 
issued in May 2009.  This course of corrective action fulfills 
VA's notice requirements.  See Mayfield v. Nicholson, 499 F.3d 
1317 (Fed. Cir. 2007).  

VA has also fulfilled its duty to assist in obtaining the 
identified and available evidence needed to substantiate the 
claims adjudicated in this decision.  The RO has either obtained, 
or made sufficient efforts to obtain, records corresponding to 
all treatment for the claimed disorder described by the Veteran.  
Additionally, the Veteran was afforded VA examinations in May and 
August 2008 that were fully adequate for the purposes of 
adjudication.  The VA examination reports reflect a full review 
of the claims file, interview of the Veteran, physical 
examination, and medical opinions by appropriately qualified 
healthcare providers.  See Barr v. Nicholson, 21 Vet. App. 303 
(2007). 

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.






ORDER

Service connection for status post loss of consciousness is 
denied.  

An initial rating of 50 percent, but no higher, for service 
connected PTSD is granted, subject to the statutes and 
regulations governing the payment of monetary awards.


____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


